D. Maimon Kirschenbaum

JOSEPH & KIRSCHENBAUM LLP
32 Broadway, Suite 601

New York; NY 10004

(212) 688-5640
(212) 688-2548 (fax)

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ROBERT KAISERMAN,

Plaintiff,
ame COMPLAINT

CASE NO.:
OLD FIELD CLUB, INC., OLD FIELD DEMAND FOR JURY TRIAL
CLUB BEACH AND TENNIS, LLC, and
BOB BRENNAN,

Defendants.

 

Plaintiff Robert Kaiserman alleges as follows:
JURISDICTION AND VENUE

1. Plaintiff Kaiserman brings this action against Defendants alleging wage and hour
claims brought under the Fair Labor Standards Act (“FLSA”) 28 U.S.C. 8§ 201 et seq, and New
York Labor Law §§ 190 ef seg. and §§ 651 ef seq, and discrimination claims brought under 42
U.S. Code § 1981 (Section 1981) and New York State Human Rights Law, N.Y. Exec. Law §
296 (NYSHRL”),

2. This Court has original federal question jurisdiction under 28 U.S.C. § 1331
because this case is brought under the FLSA and Section 1981. This Court has supplemental

jurisdiction over the New York state law claims, as they are so related to the claims in this action
within the Court’s original jurisdiction that they form part of the same case or controversy under |
Article III of the United States Constitution.

3. Venue is proper in this District because Defendants conduct business in this
District, and the acts and/or omissions giving rise to the claims herein alleged took place in this
District.

THE PARTIES

4. Defendant Old Field Club, Inc. is New York non-for-profit corporation that owns
and operates the Old Field Club in Suffolk County, New York.

5. Defendant Old Field Club Beach and Tennis Club, LLC (“Old Field Club”) is a
New York Corporation operates the catering facility at the old Beach Club in Suffolk County,
New York.

6. Defendants’ gross sales exceed $500,000.

7. Defendant Bob Brennan is the President of Old Field Club and has and exercises
authority over hiring and firing, scheduling, employee discipline, rates of pay, and record
maintenance.

8. Plaintiff Robert Kaiserman is a New York resident. Plaintiff worked for
Defendants as a catering manager for roughly 3 years, ending in mid-April 2019.

FACTS

9. Plaintiff is 57 years old, and he is Jewish.

10. Plaintiff and his coworker Deb Zorba (head of sales) were among the oldest
employees at Old Field Club. In addition, upon information and belief, they were — with the
exception of a bookkeeper — the only Jewish employees at the Old Field Club out close to 70

employees.
11. As catering manager, Plaintiff's duties were to essentially manage all parties,
large and small, at the Old Field Club.

12. Plaintiff was a hard-working employee and was always commended for his work. '

13. In or about late 2017, a deal for catering at a new location fell through for
Defendants, and they were left with several additional employees whom they had hired in
anticipation of the new location.

14. Shortly thereafter, Defendants stripped Plaintiff of half his duties, giving him
responsibilities with respect to weddings only. Defendants gave responsibility for all non-
wedding events to a 37-year old non-Jewish employee, Stephanie Jordan, who had been hired in
anticipation of operations at the new location.

15. At this same time, Defendants changed the guaranteed salary portion of Plaintiff's
pay to an hourly rate, resulting in lower overall pay for Plaintiff.

16. After this change, Dennis Mannarino, general manager, made several ageist
comments to Plaintiff. For example, he often told Plaintiff, “It’s hard to do physical labor at our
age.” Mr. Mannarino is about Plaintiffs age, but as General Manager he does not regularly
perform physical labor. He also asked Plaintiff “How much longer do you think you can do
this?” and “How many more years do you think you have in you?”

17. Ms. Jordan also made comments about Plaintiff's age, often telling him, “You’re
old”, “We do things differently nowadays,” or “You're too old to move.” She also asked
Plaintiff several times when he was going to retire.

18. On April 8, 2019, Defendants terminated Plaintiff's employment. Mr. Mannarino

confirmed to Plaintiff that he and Ms. Jordan made the decision to terminate Plaintiff.
19. Deb Zorba was terminated that same day. No other employees at the Old Field
Club were terminated that day.

20. Plaintiff was a consistently strong performer. The facts that (a) he and Ms. Zorba
were among the oldest and the only Jewish employees at Old Field Club, (b) Defendants
expressed a discriminatory animus against him, (c) he was a consistently good performer, and (d)
he was replaced with a much younger non-Jewish employee, show that he was terminated on the
basis of his age and his Jewish race and religion.

21. When Plaintiff was paid on hourly basis, he was paid $20 per hour plus $2 per
wedding attendee. When Plaintiff worked overtime, he was paid $30 per hour for overtime
hours, and Defendants illegally failed to include the additional $2 per-person payments into his
regular rate for purposes of calculating the overtime owed to him. (In other words, his regularly
rate was actually the total amount he was paid, $20 per hour plus all the per-person fees, divided
by all of his hours worked. His overtime rate should have been 1.5 times that amount.)

22. Plaintiff usually worked an 11-hour day when he was working a wedding.
~ Defendants never paid him New York’s spread of hours premium for those days.

23. Plaintiff's paystubs did not include his proper overtime rate.

24. Plaintiff was not given a wage notice at the beginning of his employment as
required by NYLL § 195(1).

FIRST CLAIM FOR RELIEF
(Section 1981- Discrimination)

25. _ Plaintiff realleges and incorporates by reference all preceding paragraphs as if
they were set forth again herein.
26. In violation of Section 1981, Defendants intentionally and willfully discriminated

against Plaintiff on the basis of his race.
27. As adirect and proximate result of Defendants’ unlawful conduct, Plaintiff has
suffered, and continues to suffer, substantial monetary damages, including, but not limited to,
loss of income, including past and future salary.

28. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has
suffered, and continues to suffer, substantial non-monetary damages, including, but not limited to
emotional distress, physical pain and suffering, damage to Plaintiff's good name and reputation,
lasting embarrassment, and humiliation. |

29. As aresult of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory
damages, including but not limited to lost wages and damages for emotional distress, physical
injuries, and medical treatment, punitive damages, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

SECOND CLAIM FOR RELIEF
(New York State Human Rights Law — N.Y. Exec. Law § 296 —
Age, Race, and Religious Discrimination)

30. Plaintiff realleges and incorporates by reference all preceding paragraphs as if
they were set forth again herein.

31. In violation of the NYSHRL, Defendants intentionally discriminated against
Plaintiff on the basis of his age, race, and/or religion.

32. Asa direct and proximate result of Defendants’ unlawful conduct, Plaintiff has
suffered, and continues to suffer, substantial monetary damages, including, but not limited to,
loss of income, including past and future salary.

33. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and continues to suffer, substantial non-monetary damages, including, but not limited to
emotional distress, physical pain and suffering, damage to Plaintiff's good name and reputation,
lasting embarrassment, and humiliation.

34. As aresult of Defendants’ unlawful conduct, Plaintiff is entitled to compensatory
damages, including but not limited to lost wages and damages for emotional distress, physical
injuries, and medical treatment, and such other legal and equitable relief as this Court deems just
and proper.

THIRD CLAIM FOR RELIEF
(FLSA Overtime Violations, 29 U.S.C. §§ 201 et seq.)

35. Plaintiff realleges and incorporates by reference all preceding paragraphs as if
they were set forth again herein.

36. | Throughout the statute of limitations period covered by these claims, Plaintiff
regularly worked in excess of forty (40) hours per workweek.

37. — At all relevant times, Defendants had operated under a decision, policy and plan
of willfully failing and refusing to pay Plaintiff at one and one half times his regular hourly rate
for work in excess of forty (40) hours per workweek and willfully failing to keep records
required by the FLSA and relevant regulations, even though Plaintiff had been entitled to
overtime.

38. At all relevant times, Defendants willfully, regularly and repeatedly failed to pay
Plaintiff at the required overtime rate of one and a half times his regular rate for hours worked in
excess of forty (40) hours per workweek.

39. Plaintiff seeks damages in the amount of his unpaid overtime compensation,
liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees

and costs, and such other legal and equitable relief as this Court deems just and proper.
FOURTH CLAIM FOR RELIEF
(New York State Overtime Violations, N.Y. Lab. L.
N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.4)

40. Plaintiff realleges and incorporates by reference all preceding paragraphs as if
they were set forth again herein.

41. It is unlawful under New York law for an employer to suffer or permit a non-
exempt employee to work without paying overtime wages for all hours worked in excess of forty
(40) hours in any workweek.

42. Defendants willfully, regularly and repeatedly failed to pay Plaintiff at the
required overtime rate of one-and-one-half times his regular rate for hours worked in excess of
forty (40) hours per workweek.

43. As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an
award of damages, including liquidated damages, in amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

FIFTH CLAIM FOR RELIEF
(New York Notice Requirements, N.Y. Lab. L. §§ 195, 198)

44. Plaintiff realleges and incorporates by reference all preceding paragraphs as if
they were set forth again herein. |

4S. Defendants did not provide Plaintiff with the correct notices and/or statements
required by N.Y. Lab. Law § 195.

46. Asa result of Defendants’ unlawful conduct, Plaintiff is entitled to an award of
damages, including liquidated damages, in amount to be determined at trial, pre- and post-

judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 198.
SIXTH CLAIM FOR RELIEF
(New York Spread of Hours Provisions, N.Y. Lab. L. § 650 et seq.,
N.Y. Comp. Code R. & Regs. tit. 12, § 146-1.6)

47. Plaintiff realleges and incorporates by reference all preceding paragraphs as if
they were set forth again herein.

48. Plaintiff had workdays that lasted more than ten (10) hours.

49. Defendants willfully and intentionally failed to compensate Plaintiff one hour’s
pay at the basic New York minimum hourly wage rate when his workdays lasted more than ten
(10) hours, as required by New York law.

50. As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an
award of damages, including liquidated damages, in an amount to be determined at trial, pre- and —
post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

A. An award of damages, according to proof, including, back pay, front pay,

compensatory damages, emotional distress damages, liquidated damages, and

punitive damages, to be paid by Defendants;

B. Penalties available under applicable laws;

Cc. Costs of action incurred herein, including expert fees;

D. Attorneys’ fees;

E. Pre-judgment and post-judgment interest, as provided by law; and

F. Such other and further legal and equitable relief as this Court deems necessary,

Just and proper.
Case 2:19-cv-03884-PKC-RML Document 1 Filed 07/03/19 Page 9 of 9 PagelD #: 9

Dated: New York, New York Respectfully submitted,
July 3, 2019
JOSEPH & KIRSCHENBAUM LLP

D. Maimon Kirschenbaum
32 Broadway, 5" Floor
New York, NY 10279
Tel: (212) 688-5640

Fax: (212) 688-2548

Attorneys for Plaintiff

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.
